Citation Nr: 0534033	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for left eye disability based upon treatment 
by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Board remanded the case in May 
2004 and again in June 2005, for further development.  The 
case was returned to the Board in November 2005.  


FINDING OF FACT

The veteran's left eye disability was not caused or worsened 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing treatment, nor was the disability 
caused or worsened as the result of an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C. § 1151 for 
a left eye disability based upon VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In April 2003 and in June 2004, originating agency sent the 
veteran letters that provide the required notice, to include 
notice that he should submit any pertinent evidence in his 
possession.  Accordingly, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent medical records 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  


Factual Background

A June 1994 VA hospital discharge summary notes that the 
veteran's diagnosis on admission was proliferative diabetic 
retinopathy, in both eyes with chronic vitreous hemorrhage on 
the left.  Ocular examination reflected that the left eye had 
no view secondary to the vitreous hemorrhage.  A history of 
cataract extraction with posterior chamber intraocular lens 
with significant posterior capsular fibrosis was noted.  
While hospitalized, the veteran underwent an uneventful pars 
plana vitrectomy with endolaser and posterior capsulotomy on 
the left.  The post operative visual acuity was 20/400 on the 
left.  

A June 1996 VA operative report notes that the veteran 
underwent a left trabeculectomy with intra operative 
mitomycin for left eye glaucoma.  

The veteran was seen at a VA hospital in December 1996 for a 
left eye anterior chamber wash out eye surgery procedure due 
to left eye hyphema.  

A November 1996 VA outpatient treatment record notes that the 
veteran reported that he could not see out of his left eye 
following the 1996 surgery due to blood in the eye after the 
operation.  He indicated that his vision improved when there 
was less blood and now it had decreased again.  Examination 
of the left eye revealed hyphema and a poor view with no 
light perception.  The diagnostic assessment was hyphema with 
very low intraocular pressure and decreased visual acuity on 
the right. 

Additional VA ophthalmology records dated from November 1996 
to January 1997 reflect that the veteran had no light 
perception in the left eye secondary to neovascular glaucoma.  
Later outpatient records also note that the veteran was 
monocular secondary to neovascular glaucoma.  

A May 2000 private medical statement reflects that the 
veteran had a history of insulin dependent diabetes mellitus 
and hypertension.  It was noted that he reported a history of 
surgery on his left eye in February 1997 with complications 
resulting in total vision loss in that eye.  An additional 
May 2000 private medical statement reflects that the veteran 
had a longstanding history of diabetic retinopathy in each 
eye.  It was noted that he had a 26-year history of diabetes 
and hypertension.  The doctor noted that the veteran had no 
light perception vision in the left eye following numerous 
surgical interventions over the last several years.  

In an October 2000 statement, a private optometrist noted 
that while the precise etiology of the opacification of the 
cornea in the veteran's left eye was unknown, it was possible 
that it was a result of an infection or multiple infections 
secondary to his cataract surgery or direct trauma which may 
have occurred during that surgery.  The doctor stated that 
further inquiries regarding the case should be directed to an 
impartial cataract surgeon who had been given all of the 
pertinent records involved.  

On VA examination in September 2002, the diagnostic 
assessments included insulin dependent diabetes mellitus, 
proliferative diabetic retinopathy on the left; monocular; 
simple myopia and presbyopia, and reduced visual field.  

In a May 2003 statement in support of his claim, the veteran 
asserted that he entered the VA hospital for his 1997 surgery 
with 20/60 vision in his left eye and was discharged with 
absolutely no vision in that eye, including sunlight.  He 
stated that his left eye vision was destroyed during an 
improper operative procedure at a VA facility.  He claimed 
that during the procedure, the head of the department 
"yelled" at the doctor who was performing the surgery.  The 
veteran maintained that the doctor was reprimanded for making 
a mistake during the surgery which caused him to lose vision 
in his left eye.  

In November 2003, the veteran's records were reviewed by a VA 
physician.  The VA physician stated that that the veteran had 
a complex ocular history significant for severe complications 
from diabetic retinopathy.  It was noted that the veteran had 
multiple surgeries and treatments with lasers in both eyes to 
try to control the very severe and aggressive diabetic 
retinopathy.  It was noted that the veteran underwent a laser 
treatment on the left eye in 1997.  The veteran maintained 
that his vision was 20-60 prior to treatment; however, the 
examiner noted that an October 1995 record showed that the 
vision on the left eye was counting fingers at 3 feet and the 
veteran already had very severe diabetic retinopathy and 
secondary glaucoma with elevated eye pressure and evidence of 
visual field loss.  The doctor stated that his review of the 
records suggests that the veteran had a very severe form of 
diabetic eye disease and despite the best efforts of the VA 
doctors, the disease progressed to the point where he had 
severe vision loss on the left.  

On VA examination in August 2004, it was noted that the 
veteran had no light perception in the left eye.  The 
diagnostic assessment was that the veteran had diabetes with 
a history of proliferative diabetic retinopathy, in both 
eyes, status post panretinal photocoagulation.  It was noted 
that he was currently stable with no neovascularization of 
the disc or iris.  The examiner reiterated the opinion of the 
earlier VA examiner that the veteran most likely had a very 
severe form of diabetic eye disease and despite the best 
efforts of the VA doctors, the disease progressed to the 
point where he had severe vision loss in the left eye.  

On VA examination in August 2005, it was noted that the 
veteran had longstanding diabetes mellitus and proliferative 
retinopathy by the time he underwent the surgeries in 1994 
and 1996.  It was noted that the 1994 surgery actually 
improved his visual acuity to 20/400 which was the best 
recorded at VA.  It was noted that the November 1996 visual 
acuity testing described no light perception which 
essentially has not improved since that time.  The doctor 
noted that there were no records supporting the veteran's 
contention that his vision was 20/60 prior to the 1996 
surgical procedure.  The examiner indicated that he found no 
evidence of carelessness or errors during the surgeries which 
could have contributed to the loss of visual acuity.  It was 
noted that it was more likely that the progression of his 
longstanding diabetes mellitus led to the worsening of the 
retinopathy and other related problems.  The examiner stated 
that it was less likely that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in connection with the surgery on the 
veteran's left eye resulted in additional disability of his 
left eye.  The examiner indicated that there was no evidence 
of additional disability of his left eye from VA surgeries 
based n the review of the documented visual acuities.  


Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b). 38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran essentially contends that he has additional 
disability of the left eye due to VA negligence in connection 
with surgery performed in 1996.  In this regard, the veteran 
has maintained that his visual acuity in the left eye was 
20/60 prior to VA treatment and that he was left with no 
vision following procedures at VA facilities.  He has 
indicated that there was controversy among his treating 
physicians which led him to believe an error was made during 
surgery.  While the Board has considered the veteran's 
statements, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence substantiating the veteran's 
contention.  In this regard, the Board notes that the 
comprehensive record of VA treatment does not show visual 
acuity of 20/60 at any time prior to the left eye procedures.  
In addition, although the October 2000 statement from a 
private optometrist indicates that it was possible that the 
opacification of the cornea of the veteran's left eye was a 
result of an infection or multiple infections secondary to 
cataract surgery or direct trauma which may have occurred 
during that surgery, the optometrist did not identify where 
or when the surgery occurred or indicate that the 
opacification resulted from negligence.  In addition, the 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

The VA physicians have opined that the veteran's left eye 
disability is due to his longstanding diabetes mellitus as 
opposed to VA treatment.  The VA examiner who reviewed the 
veteran's claims folder in August 2005 indicated that there 
was no evidence of carelessness or errors during any of the 
surgeries which could have in any way contributed to the 
veteran's loss of visual acuity.  

In sum, a clear preponderance of the evidence establishes 
that the veteran has no additional disability of the left eye 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA, 
or due to an event not reasonably foreseeable.  Accordingly, 
compensation under 38 U.S.C. § 1151 is not in order for the 
veteran's left eye disability.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a left 
eye disability based upon VA treatment is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


